       Case 7:18-cv-00160-LSC Document 140 Filed 02/03/20 Page 1 of 2                 FILED
                                                                             2020 Feb-03 PM 02:26
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

KIMBERLY and JOHN          )
STAPLES,                   )
                           )
    Plaintiffs,            )
                           )
V.                         ) Civil Action No.: 7:18-cv-00160-LSC
                           )
H. WALKER ENTERPRISES,     )
LLC;                       )
RENAISSANCE MAN FOOD       )
SERVICES, LLC; and SIMMONS )
                           )
    Defendants.            )

             PLAINTIFFS’ OBJECTIONS TO DEFENDNATS’
                  HEW AND RMFS TRIAL EXHIBITS

      Mr. and Mrs. Staples, by and through their undersigned Counsel, hereby file

their Objections to the trial exhibits of HWE and RMFS as follows:

      Exhibit 57: Objection; Attorney-Client Privilege and Hearsay.


                               Respectfully submitted,

                               /S/K. Donald Simms (ASB-9801-M63K)(SIM042)
                               Attorney for
                               Webster Henry Firm, P.C.
                               Suite 445 East
                               Two Perimeter Park South
                               Birmingham, Alabama 35243
                               Direct Dial: (205) 518-8968
                               Phone: (205) 380-3480 ext. 351
                               Facsimile: (205) 380-3485
                               Email: Ksimms@websterhenry.com
                                        1
       Case 7:18-cv-00160-LSC Document 140 Filed 02/03/20 Page 2 of 2




                 CERTIFICATE OF FILING AND SERVICE

       I hereby certify that on the date and time affixed to this document by the
Court Electronic Filing System that I have caused to be filed the foregoing
document which system will send a copy of and notification of this document to all
counsel of record for all parties to these proceedings and that there are no pro se
parties for which separate U.S. Mail notification is required.



                                /S/K. Donald Simms (ASB-9801-M63K)(SIM042)
                                OF COUNSEL




                                         2
